IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MARY E. MURPHY, Individually               )
                                           )
       Plaintiff,                          )
                                           )
              v.                           )
                                           )   C.A. No. N21C-04-024 CLS
CARILLON WOODS, LLC, a                     )
Delaware ATLANTIC                          )
MANAGEMENT, LLC, a Delaware                )
limited liability company                  )
                                           )
       Defendants.                         )

                         Date Submitted: April 18, 2022
                          Date Decided: May 16, 2022


          Upon Defendant’s Motion for Summary Judgment. DENIED.

                                   ORDER

James P. Hall, Esquire, Phillips, McLaughlin & Hall, P.A., Wilmington, Delaware,
19806, Attorney for Plaintiff, Mary E. Murphy.

Kristen S. Swift, Esquire, Weber Gallagher Simpson Stapleton Fires & Newby,
LLP, New Castle, Delaware, 19720, Attorney for Defendants, Carillon Woods,
LLC and Atlantic Management, LLC.




SCOTT, J.

                                       1
                                INTRODUCTION
      Before the Court is Defendants Carillon Woods LLC and Atlantic

Management LLC’s (“Defendants”) Motion for Summary Judgment (“Motion”).

Upon consideration of the Motion and Plaintiff Mary E. Murphy’s (“Ms. Murphy”)

response, Defendants’ Motion is DENIED for the following reasons.

                                 BACKGROUND
      Ms. Murphy signed a lease with Carillon Woods LLC (“the Complex”), which

ran from 12/4/19 to 11/30/20. This case stems from personal injuries sustained from

tripping over a raised sewer cover in the Complex parking lot when Ms. Murphy

was unloading groceries. At the time of her injury, the Complex parking lot was

under active construction and being repaved. In addition, it rained heavily the night

before, it was raining heavily at that time she returned home, and approximately four

(4) inches of water had accumulated in the parking lot.

      The lease Mr. Murphy and the Complex entered into contained a New

Construction Addendum1 and further contained an additional release (“general




1
  Pertinent language contained in addendum: “Tenant hereby releases Landlord
from any claim, damage, loss, cause of action or liability related to construction
noise, personnel, equipment, debris and materials present at the apartment
complex.”
                                          2
release”) which protected Defendants from “all loss or damage to Tenant’s person .

. .” caused by Defendants absent gross negligence or willful misconduct.2

                            PARTIES’ ASSERTIONS
      In their Motion, Defendants, citing Delaware caselaw, argue Ms. Murphy

released Defendants from liability for negligence in signing the lease and New

Construction Addendum. Defendants maintain the releases were a bargained-for

signed release that were unambiguous, not unconscionable, not against public policy

and therefore is valid. Additionally, Defendants, again citing Delaware caselaw

asserts Ms. Murphy executed releases show primary assumption of the risk because

she was aware of the risks and relieved the landlord of a legal duty. Defendants

maintain Ms. Murphy may not recover because she expressly assumed the risk of

her injury. Lastly, Defendants argue they have no duty to protect from an open and




2
  Pertinent language contained in lease agreement: “1.10 NO LIABILITY FOR
LOSS OR DAMAGE TO TENANT’S PERSON OR PROPERTY; INDEMNITY
TO LANDLORD: Tenant agrees to be solely responsible for all loss or damage to
Tenant’s person or property or to any other person which may be situation in the
Rental Unit during the Term of this Agreement or any renewal or extension
thereof, including any loss by water, fire, or theft in and about the Rental Unit and
storage area; gross negligence or willful misconduct of Landlord, its servants,
agents or employees exempted; and the Tenant agrees to procure adequate content
and liability insurance to afford protection to Tenant against the risks therein
assumed. In addition, Tenant agrees to indemnify and save Landlord harmless from
any and all loss occasioned by Tenant’s breach of any of the covenants, terms and
conditions of this Agreement, or caused by Tenant’s family, guests, visitor, agents
or employee.”
                                         3
obvious danger, i.e., a raised sewer cover because Ms. Murphy knew of the sewer

covers when she moved in.

      In response, Ms. Murphy argues the releases Defendants reference are

unenforceable under Delaware’s Residential Landlord-Tenant Code. Further, Ms.

Murphy argues even if the releases were enforceable, it would not release

Defendants from liability under this circumstance. Ms. Murphy asserts the lease

does not establish she primarily assumed the risk of tripping on a sewer cover

because she did not expressly relieve Defendants from liability for injuries arising

out of a raised and unmarked sewer cover in the parking lot. Lastly, Ms. Murphy

maintains the raised sewer cover is not an open and obvious danger because it was

not a danger that could be seen with the amount of water present at the time of the

incident. Additionally, Ms. Murphy cites to Delaware caselaw to establish that the

question of whether a danger was apparent to a plaintiff, if a dangerous condition

exists are questions for the jury and if a danger is open and obvious are questions for

the jury.

                            STANDARD OF REVIEW
      Under Superior Court Rule 56, the Court may grant summary judgment if “the

pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact



                                           4
and that the moving party is entitled to summary judgment as a matter of law.”3 The

moving party bears the initial burden of showing that no material issues of fact are

present.4 Once such a showing is made, the burden shifts to the non-moving party

to demonstrate that there are material issues of fact in dispute.5 In considering a

motion for summary judgment, the Court must view the record in a light most

favorable to the non-moving party.6 The Court will not grant summary judgment if

it seems desirable to inquire more thoroughly into the facts in order to clarify the

application of the law.7


                                    DISCUSSION

      The Court finds there are genuine issues of material fact present.

      In support of Defendants position that Ms. Murphy released Defendants from

their own negligence is permissible under Delaware laws, Defendants cited Ketler

v. PFPA, LLC.8 Ketler is distinguishable from the facts before this Court as the

release in Ketler released defendants from their own negligence associated with

plaintiff using a fitness club.9 Ketler does not relate to landlord tenant relationships.



3
  Super. Ct. Civ. R. 56(c); Burkhart v. Davies, 602 A.2d 56, 59 (Del. 1991).
4
  Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
5
  Id. at 681.
6
  Burkhart, 602 A.2d at 59.
7
  Ebersole v. Lowengrub, 180 A.2d 467, 470 (Del. 1962); Phillip-Postle v. BJ Prods.,
Inc., 2006 WL 1720073, at *1 (Del. Super. Ct. Apr. 26, 2006).
8
  132 A.3d 746 (Del. 2015).
9
  Id. at 747.
                                           5
      Section 5301(a)(3) of Title 25 of the Delaware Code prohibits a landlord from

requiring a tenant, in a rental agreement, to exculpate or limit its liability for a

violation of the Residential Landlord Tenant Code or to require a tenant to indemnify

the landlord for any such liability or its related costs.10 If a provision violates Section

5301(a), it is unenforceable.11 Additionally, the statute provides that if a landlord

attempts to enforce a provision that he knows violates Section 5301(a), the tenant is

entitled to bring an action to recover three months’ rent and the costs of the suit,

excluding attorneys' fees.12

      Defendants attached the lease agreement and argued the New Construction

Addendum and the general release explicitly limits their liability for any loss by fire,

water, theft, negligence, or construction and requires Ms. Murphy to indemnify it in

the event that any covenants are breached. These provisions, which were directly

relied on for the basis of Defendants’ Motion, are in violation of 25 Del. C. §

5301(a)(3), making them unenforceable. Therefore, Defendants may be liable for

any negligence for failure to maintain a safe common area, i.g., a parking lot.

      Further, Defendants rely on the enforceability of releases in arguing Ms.

Murphy assumed the risk, citing Helm v. 206 Massachusetts Avenue, LLC.13 There


10
   25 Del. C. § 5301(a)(3).
11
   Id. § 5301(b).
12
   Id.
13
   107 A.3d 1074 (Del. 2014).
                                            6
is no similarity between Helm and this case, as the plaintiff in Helm fell down dark

stairs in a Lewes, Delaware one week vacation rental and would have been barred

from recovery if she had “expressly relieved the landlord of a legal duty.”14 The

facts of Helm are distinguishable from the ones before us because Helm involves a

nonrenewable seasonal rental of less than 120 days in the Lewes and Rehoboth

Hundred.15 This means the landlord/tenant relationship in Helm was not governed

by the Delaware Landlord Tenant Code as such rental agreements are excluded by

the code.16 Because the relationship between Defendants and Ms. Murphy is

governed by the Delaware Landlord Tenant Code, making the releases

unenforceable, the argument that Ms. Murphy assumed the risk because of the

releases is moot.

      In addition to this Court finding there are genuine disputes of material fact as

to whether Defendants are liable, this Court has held, except in very clear cases, a

question of whether a danger is open and obvious is ordinarily a question of fact for

the jury.17 Based on the testimony and evidence relied upon for the Motion for




14
   Id. at 1080.
15
   Id. at 1076.
16
   25 Del.C. § 5102.
17
   Foreman v. Two Farms, Inc., 2018 WL 3949294, at *2 (Del. Super. Aug. 16,
2018).
                                          7
Summary Judgment, a jury could reasonably find the sewer cover was not an open

and obvious danger. Summary Judgment is improper.

                               CONCLUSION
      For the foregoing reasons, Defendants Motion for Summary Judgment is

DENIED.

      IT IS SO ORDERED.

                                                      /s/ Calvin L. Scott
                                                      Judge Calvin L. Scott, Jr.




                                      8